      Case 1:17-cr-00548-PAC Document 329 Filed 02/20/20 Page 1 of 22




                                                    U.S. Department of Justice
                                                    United States Attorney
                                                    Southern District ofNew York

                                                    The Silvio J Mollo Building
                                                    One Saint Andrew's Plaza
                                                    New York, New York 10007



                                                     February 19, 2020

By Hand (CLASSIFIED SUBMISSION)

The Honorable Paul A. Crotty
United States District Judge
Southern District of New York
United States Courthouse
500 Pearl Street
New York, New York 10007

                  Re:     United States v. Joshua Adam Schulte, S2 17 Cr. 548 (PAC)

Dear Judge Crotty:

        ■ The Government writes in opposition to the defendant's letter motion for a mistrial
(the "Mistrial Motion"), dated February 18, 2020. The Mistrial Motion is grounded in a
fundamentally false premise-that the CIA suspects that someone other than the defendant "was
involved in the theft and disclosure of the Vault 7 and Vault 8 information" and that the
Government failed to disclose information supporting that alleged suspicion. (Mot. at 1; see also
id. at 2 ("the CIA itself had determined that Michael was a credible suspect in the theft")). The
defendant's assertions are wrong. There is only one person responsible for the theft of the CIA
classified information (the "Vault 7 Information") in this case-the defendant. Neither the
Government nor the CIA believes anyone else was involved, and the defendant's claims otherwise
are based on a distorted reading of the CIA memorandum placing Michael on administrative leave
(the "CIA Memorandum"). The CIA Memorandum explicitly states that Michael was placed on
leave because of concerns he was not providing information about the defendant (not that he is a
suspect in the theft); the Government has confirmed with the author of that memorandum that the
memorandum was not intended to suggest that it was Michael rather than the defendant who stole
the Vault 7 Information; and, in any event, the defendant has had all of the relevant information
underlying the CIA Memorandum for months in advance of trial. Thus, there has not been any
"suppression" of any relevant information-the Court has suspended Michael's cross-examination
until further notice, and the defendant now not only has all of the information that was produced
in discovery over the past year, but also has the CIA Memorandum itself and Michael's
investigative file. Thus, there is simply no remaining purported prejudice to the defendant and the
defendant's claim that the CIA Memorandum was a "bombshell" falls flat.

           The defendant's other arguments for a mistrial with respect to the forensic materials-
which he tries to bootstrap to the CIA Memorandum notwithstanding that the Court has already
          Case 1:17-cr-00548-PAC Document 329 Filed 02/20/20 Page 2 of 22



Hon. Paul A. Crotty
February I 9, 2020
Page 2

rejected them-are equally unavailing. To start, the defendant's assertions grossly misstate the
record. For example, the defendant claims that he has not had access to the March 3, 2016
Confluence backup files, but those files were produced well in advance of trial and the defendant's
expert simply chose not to review them; the defendant claims that his expert was unable to show
that there were other ways to access the Altabackup folders in this case, but the defendant omits
that he turned down the Government's offer to permit the defendant's expert to create videos just
like the one Mr. Leedom created showing how to access the backups; and the defendant contends
that he was unable to replicate the Government's experts' analysis, but ignores that their opinions
are based on forensic materials specifically identified to the defense months before trial. In any
event, the defendant is not entitled to conduct his own investigation of the Government's files; his
claims ignore controlling precedent; and the Court has already addressed this very issue on
multiple occasions in the past. The defendant's motion should be denied.

                                            ■ Background

   I.              The Defendant and Michael's Relationship

       ■ The defendant and Michael worked together in the Operations Support Branch for
several years together, and became friends. They socialized both at work and outside of the office.
As has become abundantly clear, the atmosphere within the branch could be, at times,
rambunctious, and the developers frequently joked with each other and played pranks on one
another.

       ■ On one occasion, in the fall of2015, this horseplay between Michael and the defendant
got out of hand. After the two went back and forth shooting rubber bands at one another one
evening, the defendant approached Michael and cornered him near a desk. Michael then struck
the defendant once.

    II.      ■ DEVLAN and Administrators

            As the evidence at trial has demonstrated, with respect to DEVLAN, there were several
different types of "administrators" on the network. Generally speaking, those types of
administrators could be divided into three broad categories:

             111   ■ Project-level Administrators: Employees who held administrative privileges
                   with respect to individual projects-like Brutal Kangaroo, for example-had
                   control over aspects of that project, such as determining who could have access to
                   the project and what types of access they could have (e.g., could the user add code
                   to the project or merely view the project's code).

             •     ■ Server Administrators: Employees who held administrative privileges with
                   respect to certain DEVLAN servers, such as the OSB/ESXi or Stash servers, could
                   control aspects of those servers, such as creating, deleting, or reverting virtual
                   machines housed on those servers. In some cases, like the case of the OSB/ESXi
       Case 1:17-cr-00548-PAC Document 329 Filed 02/20/20 Page 3 of 22



Hon. Paul A. Crotty
February 19, 2020
Page 3

               server at issue in the Mistrial Motion (the "ESXi Server"), employees accessed the
               server as an administrator by using a shared administrative account, called "root."

           •   ■ Atlassian Administrators: Employees who held Atlassian administrative
               privileges could control aspects of the Atlassian suite of software, which included
               Confluence, Stash, Jira, and Bamboo.             Among other things, Atlassian
               administrators could use their elevated privileges to access mount points that
               connected the Atlassian virtual machines and servers to a space called the
               "Altabackups" on another server called the "NetApp" (also known as FS-01),
               which is also at issue in the Mistrial Motion.

Thus, while all of these employees may be referred to as "administrators," they did not all exercise
control over the same parts of DEVLAN.

               The Events of April 15-20, 2016

             Prior to April 16, 2016, the defendant held all three types of administrative privileges
described above: (i) he was an administrator of projects that he worked on, like Brutal Kangaroo
and OSB Libraries; (ii) he was a server administrator for the ESXi Server and the Stash Server;
and (iii) he was an Atlassian administrator. As the defendant has known since he worked at the
CIA and as defense counsel has known since at least December 2018, the defendant was not the
only CIA employee who held all three types of administrative privileges-Jeremy Weber, for
example, also held those privileges.

            On April 15, 2016, after learning that he had been stripped of his project-level
administrative privileges to OSB Libraries, the defendant confronted Mr. Weber about the change.
After Mr. Weber did not accede to the defendant's request for his privileges to be restored, the
defendant took the matter up with his former supervisor, Sean. After Sean also refused the
defendant's request, the defendant used his administrative privileges to Atlassian to take back his
project-level administrative privileges to OSB Libraries.

             On April 16, 20 I 6, in response to the defendant's using his Atlassian administrative
privileges to restore his project-level administrative privileges to OSB Libraries (despite being told
explicitly that he could not retain those types of privileges), Mr. Weber, David, and Timothy-at
the direction of management-restricted the number of Atlassian administrators to individuals in
the Infrastructure Support Branch ("ISB"). Although that change was based on the defendant's
misconduct, he was not the only one to lose his Atlassian administrative privileges at that time-
all of the developers who previously had served as Atlassian administrators were stripped of these
administrative privileges. As a result, these developers-including the defendant-could no longer
access the Altabackups (from where the Vault 7 Information was stolen) through the mount points
housed in the Atlassian virtual machines and servers.

           On the morning of April 18, 2016, the defendant met with Anthony Leonis, the then-
Acting Division Chief of the Applied Engineering Division. At that meeting, Mr. Leon is provided
       Case 1:17-cr-00548-PAC Document 329 Filed 02/20/20 Page 4 of 22



Hon. Paul A. Crotty
February 19, 2020
Page 4

the defendant with a memorandum, which the defendant signed, that explicitly prohibited the
defendant from trying to "attempt to restore or provide yourself with administrative rights to any
project and/or system for which they have been removed." Additionally, on April 18, 2016 and
then again on April 20, 2016, EOG employees, including Mr. Leonis and Mr. Weber, sent emails
to, among others, all of the developers in EOG, including the defendant, that, going forward, only
ISB would be administering the Atlassian programs.

             Despite these admonitions, in the evening of April 20, 2016, the defendant used the
"root" account as a server administrator to log into the ESXi Server to revert the Confluence virtual
machine running on that server to the version of that virtual machine that was in place on April 16,
2016. The effect of that reversion was to, among other things, restore the defendant's Atlassian
administrative privileges, thus giving him the ability again to access the Altabackups. Without the
privileges specifically, the defendant could not have accessed the Altabackups. While the virtual
machine was in this reverted state, the defendant then accessed two specific backup files for
Confluence that were created on March 3, 2016-the same data that was disclosed by WikiLeaks.
After a little more than an hour, the defendant then re-reverted the Confluence virtual machine
back to its April 20, 2016 state, deleting the records of his conduct. To further cover his tracks,
the defendant then also logged into the ESXi Server through a second means-his SSH key (which
was the only SSH key stored on that server)-and proceeded to systematically delete log files that
recorded his conduct (such as, for example, log files that would have recorded a command to
"copy" the stolen data).

        ■ The evidence introduced at trial proves conclusively that it was the defendant who, on
April 20, 2016, logged into the ESXi server as a "root" administrator, reverted the Confluence
virtual machine to its April 16, 2016 state, and then proceeded to delete the log files of his activity
while the system was in its reverted state. That evidence includes, for example, log files from the
defendant's DEVLAN workstation that show that (i) the defendant created an April 20 snapshot
before reverting the Confluence virtual machine (see GX 1202-7); (ii) the defendant then reverted
the Confluence virtual machine back to its April 16 state (see GX 1202-18); (iii) the defendant
then reversed the reversion and took the system back to its April 20 state (see GX 1202-19); (iv)
the defendant then deleted the April 20 snapshot that he created (see GX 1202-21); and (v) the
defendant then deleted the log files on the ESXi server that would have shown his conduct during
the reversion (see GX 1203-8, 29, 55, 56, 60, & 63). All of these files were found on the
defendant's DEVLAN workstation, a fact that the defendant not only did not challenge, but indeed
to which he stipulated. (See GX 3005 at ,r 1 (agreeing that GX 1202-7, 1202-18, 1202-19, 1202-
21, 1203-8, 1203-29, 1203-55, 1203-56, 1203-60, and 1203-63 were all files found on components
of the defendant's DEVLAN workstation)). The evidence also demonstrated that while the
Confluence virtual machine was reverted to its April 16 state-when the defendant had the
administrative privileges necessary to access the Altabackups-the March 3 Confluence backup
files "date accessed" time was modified, a computer action that is consistent with copying those
files. (See GX 1207-27 & 30). The evidence also showed that the Confluence data included in
the Vault 7 Information came from those backup files. (Tr. 1364-1366 (testimony of Michael
 Berger)).
       Case 1:17-cr-00548-PAC Document 329 Filed 02/20/20 Page 5 of 22



Hon. Paul A. Crotty
February 19, 2020
Page 5


       ■ At the time of the reversion, Michael was working in a different part of the building.
After the defendant began the reversion and accessed the March 3 backup, he sent an electronic
message to Michael over their unclassified (i.e., non-DEVLAN) system, asking whether Michael
wanted to go to the gym, an activity they commonly did together. Michael promptly responded,
asking the defendant when he wanted to go, but the defendant did not respond at that time.
Approximately 45 minutes later, Michael again asked over the unclassified system when the
defendant wanted to go to the gym, and again received no response. Michael then sent an
electronic message to the defendant over DEVLAN at 6:35 pm-the defendant responded within
two minutes to this message, asking if they could meet in 15 minutes.

              While Michael was waiting for the defendant, Michael noticed act1V1ty on the
DEVLAN system that he felt was strange and took a screenshot (the "Screenshot") of his computer
screen to capture that activity at 6:56 pm, just after the defendant accessed the March 3, 2016
Confluence backup files and had then reverted the Confluence virtual machine back to its April 20
(i.e., current state). In particular, Michael was struck by the lack of any log files displayed on the
screen where he would have expected to see them. Michael was concerned that the defendant may
have engaged in inappropriate behavior, and tried to determine what had happened to the system.
Michael ultimately concluded, however, that the reason he could not view any log files may have
been because he was logged in using his regular user account, as opposed to the "root" account.
He also eventually came to believe that-because Mr. Weber had said that the Atlassian
administrator privileges were going to be restricted-the defendant should not have had the
necessary privileges to revert the system. Michael then went to the gym with the defendant, and
the two then later left the Center for Cyber Intelligence office (the "CCI Office") at the same time.
Michael did not discuss with the defendant or Mr. Weber the activity he saw on DEVLAN that
night nor did he inform anyone that he had taken the Screenshot.

    IV.         The FBI Interviews of Michael

            After WikiLeaks began to disclose the Vault 7 Information, the Federal Bureau of
Investigat10n ("FBI") began an investigation into the leak. That investigation included, among
other things, interviewing everyone with access to DEVLAN. The investigation also included
seizing and reviewing an unprecedented amount of forensic material from the CCI Office and
CCI's foreign offices.

       ■ During the course of the investigation, the FBI, together with prosecutors from this
Office, interviewed Michael on March 16, 2017, June 1, 2017, June 2, 2017, June 6, 2017, August
30, 2017, March 8, 2018, August 16, 2019, and January 13, 2020 (collectively, the "Michael
Interviews"). In his initial March 16 interview, Michael stated, in substance and in part, that
Michael had not observed any "remarkable changes" in the defendant's behavior during the time
Michael had known him. That observation was at odds with the descriptions of the defendant's
behavior from other witnesses, who had described how the defendant became angry after Mr.
Weber had revoked his administrator privileges to OSB Libraries.
         Case 1:17-cr-00548-PAC Document 329 Filed 02/20/20 Page 6 of 22



Hon. Paul A. Crotty
February 19, 2020
Page 6

         I     I During his first four interviews, Michael also did not disclose the fact that he had
taken the Screenshot to the FBI. After the FBI found the Screenshot in Michael's home folder on
the NetApp Server, FBI agents confronted Michael with it during the August 30 interview. During
the interview, Michael stated that he remembered taking the Screenshot to document strange
activity on the system. At the conclusion of the interview, one of the agents asked Michael ifhe
would be willing to take a polygraph examination, which Michael declined to do. As the re ort of
the interview indicates, Michael stated that he was concerned about takin a ol ra h

              1c ae also expresse concern that the agent s request that M1chae ta e a polygraph
suggested that Michael was now a subject of the investigation. The FBI did not interview Michael
again until March 8, 2018.

            On August 16, 2019, the FBI and two members of the Government's trial team
interviewed Michael in New York. As the notes of that meeting reflect, the FBI and the
prosecutors reminded Michael about the potential criminal penalties that could result ifhe was not
honest with law enforcement, told him that the Department of Justice had no control over the CIA 's
employment decisions, and advised Michael that he could have an attorney present if he wished.
At the prosecutors and the FBI's request, Michael then described again the events of April 20,
2016. When asked why he had not disclosed the Screenshot to the FBI earlier, Michael stated that
he had not remembered taking the Screenshot until the FBI showed the document to him. The
interview then ended when Michael indicated that he wanted an attorney.

            Michael ultimately retained an attorney, who contacted the prosecutors and indicated
that Mic ael wished to speak with them again. The prosecutors and the FBI met with Michael and
his attorney on January 13, 2020. After meeting with Michael and his attorney, the Government
decided that it would call Michael as a witness at trial, and began to meet with him to prepare for
trial.

    V.         The CIA Placed Michael on Administrative Leave

                     On August 16, 2019, after learning about his interview earlier that day, the
CIA decided to place Michael on paid administrative leave. That day, an employee with the
Agency's Counterintelligence Mission Center ("CIMC") submitted the CIA Memorandum
seeking approval for the action. The CIA Memorandum, in a section entitled "Justification," states
that "[Michael's] lack of cooperation with inquiries into his past activities with the primary person
of interest in the FBI investigation and his unexplained activities on the computer system from
which the [Vault 7 Information was stolen], and raises significant concern about his truthfulness,
trustworthiness, and willingness to cooperate with both routine OS reinvestigation processes and
the criminal investigation into the left from his office." CIA Memorandum at 1. The author goes
onto write in that section "CIMC believes curtailing [Michael's] access to CIA spaces and data
systems is necessary to safeguard against potential future losses of sensitive and classified
information." Id. Nothing in the CIA Memorandum-whether in the "Justification" section or
elsewhere-states that the CIA viewed Michael as a potential suspect in the theft of the Vault 7
         Case 1:17-cr-00548-PAC Document 329 Filed 02/20/20 Page 7 of 22



Hon. Paul A. Crotty
February 19, 2020
Page 7

Information, rather than simply an employee who was uncooperative with an investigation into the
defendant.

                    I The CIA Memorandum also provides background for the administrative leave
request. For example, the memorandum discusses how Michael had not been cooperative with an
internal CIA investi ation into Michael's h sical altercation with the defendant. See CIA


      e         emoran um a so escn es severa "concerns" wit           ic ae , me u mg is close
proximity to the theft of the data and his relationship with Joshua Schulte, the individual charged
with the theft of the data." Id. at 3. The memorandum further stated that "[f]orensic analysis of
[Michael's] activity on the DEVLAN suggests that [Michael] may have additional knowledge of
anomalies on the system at the time of the theft." Id. Based on these concerns, the memorandum
described a "Risk Assessment" that CIMC viewed Michael's "lack of cooperation as a significant
and untenable risk to the security of the operations on which he now works and any new tools he
deploys for CCI." Id.

                On August 19, 2019, Michael was notified that he was being placed on paid
administrative leave. He was not given a copy of the CIA Memorandum or provided with
information as to why he was being placed on leave.

   VI.         FBI Reporting about Michael's Administrative Privileges

       ■ Michael's "system administrator" privileges were well-documented in the reports of
the FBI interviews. Indeed, Michael's "system administrator privileges" were discussed in at least
three different interviews, one of Michael and the other two of Mr. Weber:

               •    ■ In a March 22, 2017 interview, Weber stated that "Michael, [the
                    defendant], [Weber], and [Matt] had administrative access to the ESXi server
                    .... A root password was required to directly log into the ESXi server and this
                    password was shared on OSB's Confluence page that all of OSB had access
                    to." CLASSIFIED JAS _ 001318 - 001320 (emphasis added).

                •   ■ In a May 26, 2017 interview, Weber stated that he "believed that [Matt]
                    and [Michael] were possibly added as [ESXi] administrators later."
                    CLASSIFIED JAS 010153 - 010159.

                •       In a March 8, 2018 interview, Michael explained the relevant distinction
                    in administrative privileges: "There is a difference between being considered
                    an Atlassian administrator and having the root password for the ESXi server.
                    The root password for the ESXi server was likely needed to create and control
                    VMs, which are frequently used by developers for testing. [Michael] believed
                    he used the ESXi root password to create VMs. The status of being an Atlassian
                    administrator is reflected in the user's domain credentials. [Michael] is not
      Case 1:17-cr-00548-PAC Document 329 Filed 02/20/20 Page 8 of 22



Hon. Paul A. Crotty
February 19, 2020
Page 8

                     aware of how to get access to Atlassian as an administrator." CLASSIFIED
                     JAS _ OI 0514 (emphasis added).

           These reports make clear that Michael never had Atlassian administrator privileges,
and thus did not have the ability to access or copy the Altabackups (from which the Vault 7
Information was stolen).

   VII.           The Discover Process

       ■ The Government charged the defendant with crimes related to the Vault 7 Information
in June 2018, and began to produce discovery specific to those charges shortly thereafter. By
December 10, 2018, the Government had produced to the defense, among other things:

            •     All of the FBI reports of witness interviews (the "302s") that had been conducted
                  to date, including all of the 302s of the interviews with Michael and Mr. Weber.

            •     Log files from the three hard drives and virtual machine that made up the
                  defendant's CIA workstation (the "Schulte Workstation").

            •     Log files from the ESXi Server.

            •     Two Confluence databases that included the March 3, 2016 and March 4, 2016
                  Confluence backups (i.e., the backup that was stolen and the one immediately after
                  it).

            411   Files from the defendant's home folder on the NetApp Server, including the
                  computer scripts that ran daily to create the backups in the Altabackups.

            •     The Screenshot taken by Michael.

            411   Login attempts into the Confluence virtual machine.

            •     Audit logs for OSB Libraries and Brutal Kangaroo showing the April and May
                  2016 changes in administrator privileges.

            •      Files from the NetApp Server showing the users of DEVLAN.

            •      Database queries showing the Atlassian administrators (which show that Michael
                   was not an Atlassian administrator and thus did not have access to the
                   Altabackups ).

            •      Network diagrams describing the structure of the system.
       Case 1:17-cr-00548-PAC Document 329 Filed 02/20/20 Page 9 of 22



Hon. Paul A. Crotty
February 19, 2020
Page 9

            •   Screenshots showing the Confluence backups stored on the Altabackups as of
                April 2016 (the "Altabackups Screenshots").

            •   The forensic image of the thumb drive that was plugged into the Schulte
                Workstation on April 20, 2016, and then repurposed on April 21, 20 I 6.

               The Government did not produce the full "mirror images" of the ESXi Server, the
NetApp Server, or the Schulte Workstation to the defense. Instead, the Government moved
pursuant to Section 4 of the Classified Information Procedures Act ("CIPA") to withhold those
images from the defendant on the ground that these images contained classified information that
was not discoverable, and even if so, not relevant or helpful to the defense, as required under the
law. See United States v. Arel, 533 F.3d 72, 80 (2d Cir. 2008). Over the next several months, the
Court conducted several ex parte hearings and accepted submissions from both the Government
and the defense concerning the Government's Section 4 motion. On July 22, 2019, the Court
granted the Government's Section 4 motion in part, but directed the Government to produce
specific documents to the defense (one of which has now been entered as an exhibit at trial). CIPA
Section 4 Order at 7-8. In granting the Government's motion, the Court noted that "granting [the
defendant] unfettered access to the Schulte Workstation and DEVLAN would gut the entire
rationale of CIPA" and that the defendant was not "entitled to unfettered access" to these CIA
computer systems. See id. at 11-12. The Court stated, however, that the defendant could still
submit a "more tailored request" and indicated that it would be helpful if the defendant "would
communicate his thinking of how others are responsible for the theft." See id. at 12.

            Over the next several months through the start of trial, the defendant continued to object
to his lac of access to the full "mirror images" of the ES Xi Server and other forensic items, and
even, the Government understands, submitted an ex parte declaration from the defense's expert
trying to explain why the defense needed to be able to review the entire ESXi Server. At the same
time, when the defendant did actually submit more tailored requests, the Government responded
to them. Thus, for example, on June 14, 2019, the Government produced, among other things:

            •   Additional portions of the ESXi Server, including unallocated space.

            •   Log files from the workstations of the employees besides the defendant who had
                Atlassian administrator privileges (the privileges used to access the Altabackups)
                during the relevant time period (which, like the log files from the Schulte
                Workstation, would show activity on the workstation).

            •   Registry information (which would show, for example, if removable media had
                been plugged in or out of the computer) for these same employees' workstations.

            •   All available application logs for the Confluence virtual machine from April 7,
                2016 through April 25, 2016 (i.e., other than what Schulte erased).
      Case 1:17-cr-00548-PAC Document 329 Filed 02/20/20 Page 10 of 22



Hon. Paul A. Crotty
February 19, 2020
Page 10

          On August 16, 2019, the Government also identified to the defense the portions of the
forensic 1scovery that, at that point, the Government intended to rely upon at trial.

              On November 5, 2019, in response to a defense request specifically made in connection
with the timing analysis conducted by Michael Berger, the Government and the CIA arranged for
a standalone laptop (the "Standalone") to be made available in CIA space for review by defense
counsel and the defense expert. The Standalone was loaded with (i) the most recent Stash backup
available to the Government; (ii) Stash repositories for all of the tools that WikiLeaks disclosed
(i.e., the information against which one could compare the disclosed material to determine the date
of the disclosed data); (iii) the March 2 and 3, 2016 Confluence backup files and all of the
Confluence data points used by Mr. Berger to conduct his timing analysis; and (iv) the same Crowd
databases against which Mr. Berger ran queries to generate the information about administrative
privileges to which he testified. 1 Before examining the materials on the Standalone, the defendant
complained that they were insufficient and that he should receive the entirety of EDG's Stash and
Confluence holdings. The defense expert briefly examined the Standalone in December 2019 and
informed the CIA that he would need to conduct more research and to schedule another session.
The defense did not raise any issues with the Atlassian backups provided on the Standalone or
make any more tailored requests, but simply insisted to the Court that as a blanket matter, the
Government's production was insufficient.

        ■ On January 13, 2020, the defense filed a letter with the Court in which it stated that the
defense wanted, among other things, "access times" for the Altabackups Screenshots. On January
28, 2020, the Government produced the updated version of the files that included the access times,
and which showed that the March 3, 2016 Confluence backup files were accessed during the
defendant's reversion, which confirmed the Government's theory of prosecution. Despite the fact
that the Government produced the new Altabackups Screenshots before trial, marked some of them
as Government exhibits GX 1207-27 and 1207-30, included these exhibits in both Mr. Leedom's
and Mr. Berger's demonstrative exhibits that were produced to the defendant prior to these
witnesses' testimony, and in fact admitted GX 1207-27 and 1207-30 into evidence pursuant to a
stipulation, the defendant did not object until the Mistrial Motion, nearly two weeks into trial.

    VIII.       Defense Counsel's Cross-Examination of Michael

             On February 11, 2020, the Government notified the defense that Michael had been
placed on paid administrative leave based on "security concerns based on the CIA's assessment
that he did not fully cooperate with the investigation into the leaks," and that, as a result, the U.S.

1
  ■ The Government had already produced the March 3 and March 4, 2016 Confluence backup
files on December 10, 2018. The Government reproduced the March 3, 2016 backup files on the
Standalone out of an abundance of caution to ensure that the defendant had access to all of the
relevant information underlying Mr. Berger's timing analysis. Thus, through the course of this
case, the defendant has been provided with three different Confluence backup files-those dated
March 2, 2016 (the day before the stolen backup files); March 3, 2016 (the stolen backup files);
and March 4, 2016 (the day after the stolen backup files).
       Case 1:17-cr-00548-PAC Document 329 Filed 02/20/20 Page 11 of 22



Hon. Paul A. Crotty
February 19, 2020
Page 11

Attorney's Office was paying for his travel expenses, unlike the other CIA witnesses. The
following day, Michael began to testify. Defense counsel also began to cross-examine the witness,
and was still cross-examining the witness at the close of the trial day. At the end of the trial day,
defense counsel sought production of the CIA Memorandum, and the Court directed the
Government to provide it to the Court for in camera review. The Government submitted the
memorandum to the Court later that day.

        ■ The following morning, before cross-examination, the Court directed the Government
to produce the CIA Memorandum to the defense. That morning, while defense counsel continued
her examination, the Government gave the memorandum to defense counsel. During the cross-
examination, defense counsel questioned Michael extensively about his interviews with the FBI
using the 302s. At one point, defense counsel used the 302 of Michael's August 30, 2017 interview
to question the witness about the Screenshot and the fact that he had not told the FBI about it. (See
Tr. at 1298-1300). Similarly, she asked the witness about the FBI's request that he take a
polygraph examination at the conclusion of that interview, and his refusal to undergo the testing.
(See id. at 1309). During cross-examination, defense counsel also introduced into evidence,
without objection from the Government, a screenshot demonstrating that Michael had some access
to the defendant's virtual machine. (See id. at 1275). Finally, defense counsel also began to
question Michael about the circumstances of his placement on administrative leave, even eliciting
that, in the wake of it, Michael had retained a well-known criminal defense attorney who was
experienced in representing clients charged with illegally disclosing classified information. (See
id. at 1317-18).

       ■ During a break in the examination, defense counsel informed the Government that they
had a matter to take up with the Court ex parte about the CIA Memorandum. Defense counsel
then met with the Court. At the conclusion of that meeting, defense counsel made an application
to suspend the balance of the cross-examination. The Court determined that the Government
should have produced the CIA Memorandum to defense earlier, and granted the defense's
application.

                 Over the weekend between the suspension of Michael's testimony and the
resumption o trial, the Government took steps to confirm that-except for the fact of the paid
administrative leave-the information upon which CIMC's statements in the CIA Memorandum
were based had previously been produced to defense counsel. First, the Government spoke with
the author of the CIA Memorandum, who confirmed that the concerns described in the
memorandum referred to (1) Michael's communications with the defendant during the reversion
period; (2) Michael's taking of the Screenshot (which is the "forensic activity" described in the
memorandum); (3) Michael and the defendant leaving together that evening; and (4) the CIA's
perspective that Michael had not been cooperative with the investigation into the defendant or into
the CIA's internal investigation into Michael's altercation with the defendant. Second, the
Government reviewed Michael's CIA security file and the investigative file prepared by CIMC.
The review confirmed that there was no additional information to be disclosed to the defendant
       Case 1:17-cr-00548-PAC Document 329 Filed 02/20/20 Page 12 of 22



Hon. Paul A. Crotty
February 19, 2020
Page 12

                                                                                         Third, the
Government re-rev1ewe t e pro uce 302s to ensure t at the defense ha previously been
provided with the information about Michael's administrative privileges. The Government
submitted a letter to the Court on February I 8, 2020, outlining the steps it had taken.

           That same morning, the defendant submitted the Mistrial Motion, seeking a mistrial
based on t e timing of the disclosure of the CIA Memorandum and a renewed complaint that the
Government did not produce full "mirror images" of the ESXi Server or the NetApp Server.

                                             ARGUMENT

            The defendant's Mistrial Motion requests severely disproportionate reliet: is based on
a twiste and misleading reading of the CIA Memorandum, ignores the information that has
previously been produced to the defense. Moreover, the defense's argument that Mr. Leedom's
testimony has opened the door to revisiting the Court's Section 4 ruling that the Government could
withhold complete forensic images of the ESXi Server and the NetApp Server takes one of Mr.
Leedom 's answers completely out of context and asks the Court to not only ignore the balance of
his testimony, but also all of the information that has already been provided to the defense.
Therefore, the Mistrial Motion should be denied.

        I.     Applicable Law

        ■ "A defendant's motion for a mistrial may be granted where something has occurred to
interfere with the defendant's right to a fair trial." United States v. Yannai, 791 F.3d 226,242 (2d
Cir. 2015). The decision whether to declare a mistrial "is left to the sound discretion of the [trial]
judge." Renico v. Lett, 559 U.S. 766, 774(2010) (internal quotation marks omitted). A mistrial,
however, is a "drastic remedy." United States v. LaFroscia, 485 F.2d 457, 458 (2d Cir. 1973). A
court's power to grant a mistrial should only be used "with the greatest caution, under urgent
circumstances, and for very plain and obvious causes." Renico, 559 U.S. at 774 (internal quotation
and citation omitted); United States v. Klein, 582 F.2d 186, 190 (2d Cir. 1978) (quoting United
States v. Perez, 22 U.S. 579,580 (1824)).

             The Government's discovery obligations in criminal cases begin with Federal Rule of
Crimina rocedure 16(a)(] )(E), which provides, in pertinent part, that the Government must
disclose to the defense documents and objects that are "within the government's possession,
custody, or control" if they are "material to preparing the defense" or will be used by the
Government in its case-in-chief at trial. Evidence is material to the defense "if it could be used to
counter the government's case or to bolster a defense," but "information not meeting either of
those criteria is not to be deemed material within the meaning or Rule 16. United States v.
Stevens, 985 F.2d 1175, 1180 (2d Cir. 1993) (interpreting the Rule's predecessor, Fed. R. Crim. P.
l 6(a)(1 )(C)). "Materiality means more than that the evidence in question bears some abstract
logical relationship to the issues in the case. There must be some indication that the pretrial
disclosure of the disputed evidence would have enabled the defendant significantly to alter the
quantum of proof in his favor." United States v. Maniktala, 934 F.2d 25, 28 (2d Cir. 1991) (internal
      Case 1:17-cr-00548-PAC Document 329 Filed 02/20/20 Page 13 of 22



Hon. Paul A. Crotty
February 19, 2020
Page 13

quotation marks omitted). In addition, with respect to the Government's obligations to disclose
materials related to its experts, Federal Rule of Criminal Procedure 16(a)( 1)(G) requires that the
Government must disclose a "written summary of any testimony that the Government intends to
use under Rules 702, 703, or 705 of the Federal Rules of Evidence during its case-in-chief at trial"
and that the summary describe "the witness's opinions, the bases and reasons for those opinions,
and the witness's qualifications." Federal Rule of Evidence 705 permits an expert to "state an
opinion-and give the reasons for it-without first testifying to the underlying facts or data" but
also states that "the expert may be required to disclose those facts or data on cross examination."

        ■ Of course, the Government also has an obligation under the Due Process Clause to
disclose to the defendant material exculpatory and impeaching evidence. See Brady v. Maryland,
373 U.S. 83 (1963); Giglio v. United States, 405 U.S. 150 (1972). To warrant a new trial based on
a violation of this obligation, "a defendant must show that: (1) the Government, either willfully or
inadvertently, suppressed evidence; (2) the evidence at issue is favorable to the defendant; and (3)
the failure to disclose this evidence resulted in prejudice." United States v. Coppa, 267 F.3d 132,
140 (2d Cir.2001 ). Thus, it is not enough to show that the Government failed to turn over favorable
evidence. A Brady or Giglio violation will result in a new trial only "if the undisclosed information
is 'material,' within the exacting standard of materiality established by the governing case law."
United States v. Spinelli, 551 F.3d 159, 164 (2d Cir. 2008); accord United States v. Rivas, 377
F.3d 195, I 99 (2d Cir. 2004); United States v. Middlemiss, 217 F.3d I 12, 123 (2d Cir. 2000).

         ■ "There is no general constitutional right to discovery in a criminal case, and Brady did
not create one." Weatherford v. Bursey, 429 U.S. 545, 559 (1977); see also United States v.
Polowichak, 783 F .2d 410, 414 (4th Cir. 1986) ("Brady did not create a criminal right analogous
to discovery in a civil case."); United States v. Evanchik, 413 F.2d 950, 953 (2d Cir. 1969)
("Neither [Brady] nor any other case requires the government to afford a criminal defendant a
general right of discovery."). Nor does the defendant have a "constitutional right to conduct his
own search of the [Government's] files to argue relevance." Pennsylvania v. Ritchie, 480 U.S. 39,
59 (1987). "Unlike Rule 16 and the Jencks Act ... Brady is not a discovery rule, but a rule of
fairness and minimum prosecutorial obligation .... " Maniktala, 934 F.2d at 28 (internal quotation
marks omitted)). It is the prosecution team's duty to evaluate whether exculpatory information
existed within its holdings. See United States v. Agurs, 427 U.S. 97, 109 (1976) ("If everything
that might influence a jury must be disclosed, the only way a prosecutor could discharge his
constitutional duty would be to allow complete discovery of his files as a matter of routine practice .
. . . [T]he Constitution surely does not demand that much.").

             Where a new trial is sought based on a proffered Brady violation, the Supreme Court
has said that the "touchstone of materiality is a reasonable probability of a different result," that
is, whether "the government's evidentiary suppression undermines confidence in the outcome of
the trial." Kyles v. Whitley, 514 U.S. 419,434 (1995) (internal quotation marks omitted); accord
United States v. Bagley, 473 U.S. 667,682 (1985) (suppressed evidence is "material only ifthere
is a reasonable probability that, had the evidence been disclosed to the defense, the result of the
proceeding would have been different"); Strickler v. Greene, 527 U.S. 263, 281 (1999) ("[T]here
is never a real 'Brady violation' unless the nondisclosure was so serious that there is a reasonable
      Case 1:17-cr-00548-PAC Document 329 Filed 02/20/20 Page 14 of 22



Hon. Paul A. Crotty
February 19, 2020
Page 14

probability that the suppressed evidence would have produced a different verdict."); United States
v. Douglas, 525 F.3d 225, 244-45 (2d Cir. 2008); United States v. Payne, 63 F.3d 1200, 1209 (2d
Cir. 1995) ("[U]ndisclosed evidence will be deemed material only if it 'could reasonably be taken
to put the whole case in such a different light as to undermine confidence in the verdict."' (quoting
Whitley, 514 U.S. at 435)).

         ■ Moreover, "evidence is not considered to have been suppressed within the meaning of
the Brady doctrine if the defendant or his attorney either knew, or should have known, of the
essential facts permitting him to take advantage of that evidence." United States v. Paulino, 445
F.3d 211, 225 (2d Cir. 2006) (internal quotation marks omitted). There can be no "suppression"
for Brady purposes when the defense actually possessed the information in time for effective use
at trial or to otherwise investigate the information, even if the evidence was produced after trial
had begun. See Coppa, 267 F.3d at 144 ("[A]s long as a defendant possesses Brady evidence in
time for its effective use, the government has not deprived the defendant of due process of law
simply because it did not produce the evidence sooner.").

       II. ■ Discussion

        ■ None of the bases offered by the defendant support granting the "drastic" remedy of a
mistrial, or, indeed, any relief more than what the Court has already afforded the defense. With
respect to Michael and the CIA Memorandum, the defense cannot establish materiality or
suppression because they had all of the underlying information before cross examination started
and they now have the memorandum itself to pursue whatever questioning they want when cross
examination resumes. Moreover, the defense has had all of the information necessary to make
"major strategic trial decisions" about "whether, and how aggressively to blame Michael for the
theft and disclosure of the [Vault 7 Information]," Mistrial Motion at 6, for several months, and in
most cases, more than a year. Indeed, defense counsel already laid the groundwork for precisely
that (ultimately meritless) argument. The CIA Memorandum does not change that calculus
because the memorandum categorically does not say that the CIA viewed Michael as a potential
perpetrator of the theft and disclosure. The only information that the CIA Memorandum added to
the information already available to the defense was that the CIA questioned Michael's credibility,
and that type of opinion evidence is inadmissible as a matter of law.

       ■ Further, with respect to Mr. Leedom's testimony and the Government's production of
forensic material, the defense has had all of the information upon which Mr. Leedom relied to
arrive at his opinions well before trial, and thus a reasonable opportunity to test and scrutinize
those opinions. To argue to the contrary, the defendant twists one of Mr. Leedom 's answers and
mischaracterizes the Government's discovery productions. The same goes for Mr. Berger-while
the defense complains that it did not have access to the files underlying his opinions, the truth of
the matter is that all of that information was provided to the defense well before trial. Therefore,
the Court should deny the Mistrial Motion.
      Case 1:17-cr-00548-PAC Document 329 Filed 02/20/20 Page 15 of 22



Hon. Paul A. Crotty
February 19, 2020
Page 15


       A.       The CIA Memorandum and Michael's Administrative Leave Are Not
             rounds for A Mistrial

       ■ The defense claims that had they had the CIA Memorandum earlier they would have
been able to develop an argument that it was Michael, not the defendant, who stole the Vault 7
Information. To the extent that memorandum refers to supposed suspicious activity by Michael
during April 2016, the underlying evidence of that activity was provided to the defendant long
before trial. For example, the CIA Memorandum describes that Michael was at work during the
reversion and left the building with the defendant that night. But the defendant has had badge
records for Michael demonstrating that fact since at least September 30, 2019. Moreover, those
records affirmatively undercut the defendant's argument, because they show that Michael did not
enter the vault on the eighth floor in which the defendant's DEVLAN workstation was located
during the reversion and, in fact, was on a floor of the building during much ofreversion that was
not even part of EDG's space. (Compare GX I 05 (the defendant's badge records) & 115
(Michael's badge records)). The CIA Memorandum further recounts that Michael was in
communication with the defendant during the reversion period-but those communications were
included in discovery that the defendant has had at least months before trial, such as the
defendant's SameTime communications with Michael (see GX 719) and the defendant's
DEVLAN IRC chats with Michael (see GX 726). And again, these records are harmful, not
helpful, to the defendant because they show that around the time of the reversion, he was logged
into and sitting at his DEVLAN workstation (see also GX 1070 (April 20, 2016 email from the
defendant to Anthony Leonis sent during the reversion)). Finally, the CIA Memorandum describes
Michael's "forensic activity" on DEVLAN at the time, which, as the Government has already
confirmed to the Court and defense counsel, is a reference to the Screenshot that he took that
showed the absence of log files on the system on April 20, 2016, which the defendant has had
since December I 0, 2018. There is no "suppression" of any of this information-it was all
provided to the defense in discovery long before trial.

         ■ Defense counsel's cross examination of Michael makes clear that the strategic decision
to accuse Michael as a potential alternative perpetrator (however implausible) was an option that
the defendant seems to intend to pursue. Defense counsel questioned Michael about the Screenshot
and what it showed. (See Tr. at 1299). She cross-examined Michael about the fact that he did not
initially disclose the Screenshot to the FBI, and instead only discussed it when it was shown to
him by the agents. (See id. at 1300). Defense counsel even introduced a screenshot showing that
Michael had an account on the defendant's virtual machine, which the defense had since December
10, 2018. (See id. at 1275). Thus, to the extent the defendant wants to develop through cross
examination or otherwise an argument that it was Michael, and not the defendant, who was
responsible for the theft and disclosure of the Vault 7 Information, he already started that process
and can continue when cross examination resumes. See Coppa, 267 F.3d at 144 ("[A]s long as a
defendant possesses Brady evidence in time for its effective use, the government has not deprived
the defendant of due process of law simply because it did not produce the evidence sooner.").
      Case 1:17-cr-00548-PAC Document 329 Filed 02/20/20 Page 16 of 22



Hon. Paul A. Crotty
February 19, 2020
Page 16

                  The only "new" information provided to the defendant in the CIA Memorandum
is the fact that the CIA placed Michael on administrative leave in August 2019 and questioned his
credibility. But critically, as the memorandum itself makes clear, the CIA did not take this action
out of any belief that Michael stole the Vault 7 Information. Instead, as the memorandum states,
the ClA disciplined Michael because of a perceived "lack of cooperation with inquiries into past
activities with the primary person of interest in the FBI investigation [i.e., the defendant] and his
unexplained activities on [DEVLAN]." CIA Memorandum at 1. In other words, the CIA's
principal concern was that Michael did not fully disclose information beginning in 2017 about
what he did with the defendant, and the Screenshot. As the CIA Memorandum itself makes clear,
in light of the release of Vault 7 and the security issues exposed by the leak to the defendant's
conduct, the CIA viewed it as an unacceptable risk in August 2019 to have an employee who may
be unhappy with the Agency and not forthcoming during the investigation to continue to have
access to the sensitive information on the CIA 's systems. See CIA Memorandum at 3 ("CIMC
views [Michael's] lack of cooperation as a significant and untenable risk to the security of
operations on which he now works and any new tools he deploys for CCI") (emphasis added).
That, in the CIA's view, Michael had developed into a potential risk years after the disclosure of
the Vault 7 Information is simply not probative of an alternative perpetrator theory regarding the
theft and disclosure of the Vault 7 Information years before. And even reading the memorandum's
reference to "unexplained activity on [DEVLAN]" to mean something more than Michael's taking
of the Screenshot (which is all that the language refers to), an opinion that an individual may be
complicit in a crime is not competent evidence. See United States v. Garcia, 413 F.3d 201,215
(2d Cir. 2005) (precluding testimony by law enforcement agent "that, in his opinion, ... defendant
was a culpable member of the charged conspiracy" because "a 'lay opinion' as to a person's
culpable role in a charged crime ... is not presenting the jury with the unique insights of an
eyewitness's personal perceptions"). Thus, the CIA's leave decision as reflected in the CIA
Memorandum adds no force to the defendant's already feeble alternative perpetrator theory
regarding Michael, defense counsel has already demonstrated during cross examination of Michael
thus far that she has adequate information to pursue that theory and there is no prejudice because
she can continue to pursue it when cross examination resumes.

                  Finally, even disclosure of the CIA's views about Michael's credibility do not
support a mistrial. Initially, a CIA employee's view of Michael's credibility is not admissible at
trial. In general, testimony regarding the credibility of other trial witnesses is impermissible.
United States v. Aquart, 912 F.3d 1, 34 (2d Cir. 2018). "As a matter of law, the credibility of
witnesses is exclusively for the determination by the jury, and witnesses may not opine as to the
credibility of the testimony of other witnesses at the trial." United States v. Truman, 688 F.3d 129,
 143 (2d Cir. 2012) (quoting United States v. Forrester, 60 F.3d 52, 63 (2d Cir. 1995)). Thus, the
statements about Michael's credibility in the CIA Memorandum cannot create "a reasonable
probability that the suppressed evidence would have produced a different verdict," Strickler, 527
U.S. at 281, because the defendant could not have offered them as evidence at trial. Moreover, as
the CIA Memorandum states, the CIA's credibility concerns are based on Michael's responses to
questioning by the FBI during its interviews and Michael's refusal to discuss the circumstances of
his altercation with the defendant during an internal CIA interview. The defendant had all of the
information necessary to pursue that line of cross-examination-he had all of the reports of
      Case 1:17-cr-00548-PAC Document 329 Filed 02/20/20 Page 17 of 22



Hon. Paul A. Crotty
February 19, 2020
Page 17

Michael's interview with the FBI (which included the agents confronting him with the Screenshot,
his refusal to take a polygraph when asked by the agents, and the August 16, 2019 notes of the
interview that led to Michael's administrative leave status and retention of an attorney) and the
CIA interview in which he refused to answer questions about the fight.

            In sum, Michael's administrative leave based on the Agency's security concerns caused
by its perception of his candor was produced to the defense before Michael took the stand. The
bases for those concerns were produced to the defense long before trial in discovery. Whatever
information the defendant needed to make the strategic decision of how to approach Michael and
his testimony were in the defense's possession with more than enough time for him to make those
decisions and he may use those materials when cross examination continues. Therefore, the
Mistrial Motion should be denied.

       B.     A Mistrial Is Not Warranted Based on the Withholding of the Full Forensic
            mages of the ESXi and NetApp Servers

           The defendant's attempt to rehash the Court's prior discovery rulings with respect to
the images of the ESXi and NetApp Servers as a basis for a mistrial fare no better. None of the
defendant's laundry list of complaints is accurate, and instead rely on a mischaracterization of the
record.

              First, with respect to Mr. Leedom's testimony, none of the opinions to which he
testified relied on any information from the images of the ESXi and NetApp Servers beyond what
was produced to the defense. Indeed, starting in July 2019, the Government began to identify the
specific forensic artifacts underlying Mr. Leedom's opinions. The parties discussed these forensic
artifacts extensively during CIPA proceedings in November and December 2019, well in advance
of trial. Moreover, the Government produced a detailed expert notice to the defense on October
18, 2019 (and that notice specificially stated that Mr. Leedom's opinions were based on the
forensic materials produced in discovery to the defendant), and began producing drafts of Mr.
Leedom' s trial presentation weeks before trial. The defense raises 10 purported areas by which
they were prejudiced by the Government's alleged withholding of forensic material, none of which
is accurate:

            1.        The defense claims that it could not do the same analysis as the Government of
                 the "damage" to the March 3, 2016 Confluence backup files. See Mistrial Motion
                 at 9. The defense is wrong. Initially, Mr. Leedom testified that the "damage" to
                 that backup file was the result of an error in the computer script that was used to
                 create not only the March 3, 2016 backup files, but all of the backup files in the
                 Altabackups. (See Tr. at 1117-1119). That script was produced to the defendant
                 on December 10, 2018, meaning that the defendant had more than enough time to
                 examine it to determine whether Mr. Leedom's opinion about the error was
                 accurate. Moreover, the defense had access the March 3, 2016 backup files because
                 the Government produced them, first on December l 0, 2018 (which the defense
                 confirmed in a September 26, 2019 letter to the Government and did not raise any
      Case 1:17-cr-00548-PAC Document 329 Filed 02/20/20 Page 18 of 22



Hon. Paul A. Crotty
February 19, 2020
Page 18

               issues with the Government's production of those files), and then again on the
               Standalone in November 2019. The defendant's claim that he needed access to a
               mirror image of the NetApp server to review complete files from that server is a
               non-sequitur, because the defendant has had access to the specific files at issue.

          2.        The defense claims that they could not examine "vi-client logs" the way that
                 e Government could. See Mistrial Motion at 10. To be sure, the Government did
               not produce the "vi-client logs" for the hundreds of DEV LAN workstations that the
               FBI reviewed during the investigation, because the Government was also not
               obligated to do so. The Government is aware of its Brady obligations with respect
               to these materials and is in compliance with them. Mr. Leedom did not testify about
               those logs and the Government has not relied on those logs in its case-in-chief, and
               so Rule 16 does not obligate the Government to produce them. Contrary to the
               defendant's repeated suggestion, in any criminal case, the defendant does not have
               a "constitutional right to conduct his own search of the [Government's] files to
               argue relevance." Ritchie, 480 U.S. at 59. That is particularly inappropriate in a
               case such as this one in which, to accomplish what the defendant claims is
               necessary, the Government would have to indiscriminately turn over classified
               information to the defense, without any showing of relevance, which CIPA
               prohibits. See CIPA Section 4 Order at 11-12 (finding that "granting [the
               defendant] unfettered access to the Schulte Workstation and DEVLAN would gut
               the entire rationale of CIPA" and that the defendant was not "entitled to unfettered
               access" to these CIA computer systems). Furthermore, the Government did
               produce log files to the defendant from other CIA employees' workstations-on
               June 14, 2019, the Government produced log files from the workstations of
               employees who had Atlassian administrator privileges (i.e., those individuals with
               the access required to access the Altabackups from which the Vault 7 Information
               was stolen). The defendant has never articulated why any other log files would be
               material to the defense in any way, nor explained why he is entitled to all "vi-client
               logs." If the defendant thought that log files from other specific employees'
               workstations were material to his defense-such as Michael's-he should have
               raised it before the second week of trial.

          3. ■ The defense claims that the defendant was prejudiced by not receiving the
             permissions for David's home folder on the NetApp Server, in which David had
             stored a copy of a Stash backup file. See Mistrial Motion at 10. The defendant,
             however, has known that David stored that backup file in his home folder since
             December 10, 2018, when the Government produced the 302s of David's
             interviews. Had the defendant thought this information was material to his defense,
             he should have followed the Court's suggestion in the CIPA Section 4 Order and
             requested the permissions specifically from the Government, rather than wait until
             well after David testified to raise this issue. In any event, the backup file stored in
             David's home folder is not the March 3, 2016 backup file that was disclosed by
      Case 1:17-cr-00548-PAC Document 329 Filed 02/20/20 Page 19 of 22



Hon. Paul A. Crotty
February 19, 2020
Page 19

                WikiLeaks; rather, it is dated over a month and a half after the date of the data
                posted online.

          4.         The defense argues that they could not challenge Mr. Leedom's testimony
                a out permissions on the NetApp Server. See Mistrial Motion at 10. As an initial
                matter, the Government provided the defendant with the NetApp Access Control
                Lists ("ACLs") showing permissions to folders that existed on the NetApp,
                including the Altabackups, and the defendant actually noticed a portion of the
                NetApp ACLs in his CIPA Section 5 Notice. In any event, the defense grossly
                overstates the extent of Mr. Leedom's testimony. Mr. Leedom did not purport to
                describe the permissions that were put in place on the NetApp Server in 2016.
                Rather, Mr. Leedom testified only that the defendant had tried to create a data store
                from the NetApp, received a "permission-denied error" from the server, and was
                thus unable to create the data store. (See Tr. at 986-87). He then further testified
                that such activity could be consistent with "white-listing" access control (see id. at
                987), which was a concept raised in a 302 for David (see CLASSIFIED
                JAS _ 0 I 0454 (describing how "NFS access is controlled by IP address"), produced
                to the defendant on December I 0, 2018. Moreover, as the defense noted, several
                302s did suggest that there were lax permissions on the Net App Server, which is a
                point that the defense has and can explore on cross-examination of those witnesses
                (such as, for example, when defense counsel elicited from David that he had told
                the FBI that the Altabackups were "wide open," (see Tr. at 887)), Mr. Leedom, or
                through the defense expert's testimony.

          5. ■ The defendant argues that his counsel's cross-examination of Mr. Berger was
             inhibited because he did not have access to the March 3, 2016 Confluence backup
             files. As noted above, however, the Government produced that file to the defense
             in discovery.

           6.       The defendant complains that Mr. Leedom testified about unallocated space on
                  e ESXi Server and argues that because the Government did not produce the mirror
                image of the ESXi Server, the defense had "no access whatsoever to this
                unallocated space." See Mistrial Motion at 11. Again, the defendant is simply
                wrong. The Government produced all of the portions of unallocated space for the
                ESXi Server about which Mr. Leedom testified to the defense in discovery on
                December I 0, 2018 and June 14, 2019.

           7. ■ The defendant argues that without the mirror image of the NetApp Server, he
              could not demonstrate that the Altabackups could also have been accessed through
              a "CIFS" share. See Mistrial Motion at 11. Initially, the Government notes that in
              advance of trial, the Government offered to assist the defendant's expert in making
              videos like the ones made by the Government's expert showing, among other
              things, how to navigate to the backups. Had the defendant wanted to show access
              through a CIFS share, the defendant could have accepted that offer. The defendant
      Case 1:17-cr-00548-PAC Document 329 Filed 02/20/20 Page 20 of 22



Hon. Paul A. Crotty
February 19, 2020
Page 20

                chose not to. Moreover, the defendant simply ignores that, as defense counsel
                elicited in cross-examination, David deleted the "CIFS" share on March 1, 2017,
                before WikiLeaks began to disclose the Vault 7 Information (and thus before the
                CIA had any reason to keep it). (See Tr. at 880-90). Thus, even had the defense
                been able to view the mirror image of the NetApp Server when the FBI initially
                seized it-after the initial leak-the "CIFS" file sought by the defendant would not
                have been on that image.

           8. ■ The defendant argues that he could not test the vulnerability of the "DS00 file
              system," without access to the mirror image of the NetApp Server. The defendant
              does not explain why this forensic artifact would demonstrate any vulnerabilities
              or how any part of Mr. Leedom's testimony-which did not reference the file
              system-implicated this assertion. Therefore, the defendant has not established
              that a mistrial is required based on this claim.

           9.        The defendant argues that had he had access to the Net App Server, then he
                would not have alerted the Government to the devastating fact that the March 3,
                2016 backup file was last accessed during the defendant's April 20, 2016 reversion
                of the Confluence virtual machine. The defendant cites to no authority that supports
                any relief, much less a mistrial, on this basis. The Government provided that
                information in response to a defense request well before trial, and the defendant
                cannot now seek to use that to derail a pending trial.

           10. ■ Finally, the defense complains that he should have been able to examine the
               Confluence virtual machine to determine whether another user had "root" access,
               such as Michael. Again, the defendant's argument fails. Initially, the defendant
               has been on notice since December I 0, 2018 that Michael had "root" access to the
               ESXi Server, given that that fact was referenced in three different 302s produced
               to the defense at that time. Moreover, the defense has been provided with the
               available ESXi Server logs in discovery, such that he could have tried to determine
               whether any other user was logged in using the "root" password (there was not any
               such other user logged in during the reversion). Furthermore, to extent the
               defendant is complaining about the Confluence log files specifically, his assertion
               fails for two reasons. First, the Confluence log files of the activity on the
               Confluence virtual machine were deleted when the defendant reversed the
               reversion. Second, the Government produced to the defense the remaining
               Confluence application logs from April 7, 2016 through April 25, 20 I 6 on June 14,
               2019.

           The case law cited by the defense simply does not support his request for the "drastic"
remedy o a mistrial. For example, the defendant cites to United States v. Ganias, 824 F.3d 199
(2d Cir. 2016). Ganim,', however, involved the question of whether law enforcement agents
properly retained mirror images of hard drives seized pursuant, to a search warrant and its
discussion of the various attributes of forensic evidence was dicta. See 824 F.3d at 210-216.
      Case 1:17-cr-00548-PAC Document 329 Filed 02/20/20 Page 21 of 22



Hon. Paul A. Crotty
February 19, 2020
Page 21

Moreover, in that case, the specific language upon which the defendant relies discusses the
potential need for the defense expert to review forensic images to challenge the authentication of
the evidence, see id. at 215-here, however, far from challenging the authenticity of the CIA
forensic material, the defendant stipulated to it (see GX 3005). Similarly, in United States v.
Kimoto, 588 F.3d 464 (7th Cir. 2009), the court found that there was no Brady violation, because,
even if the Government had withheld full forensic images, the defendant was not prejudiced
because the defendant did not take advantage of the material that the Government did provide. See
588 F.3d at 488 ("Thus, again, any prejudice to Mr. Kimoto resulted from his own failure to review
the digital information in a timely fashion and to seek the court's assistance when he realized that
there had been a misunderstanding with respect to the extent of the digital evidence in his
possession."). So too here. While the defendant has maintained his stubborn insistence on full
forensic images, he has failed to actually make use of the information the Government provided,
such as the data on the Standalone, to explain why the discovery produced by the Government was
inadequate, or to take the Court up on its repeated invitation to the defense to make more narrow
requests. In United States v. Hill, the court did order the Government to produce two mirror images
of hard drives containing child pornography to the defense. See 322 F. Supp. 2d 1081, 1091 (C.D.
Cal. 2004). Hill, however, does not involve the requested disclosure of an unprecedented and
staggering amount of classified information without a showing that the information would be both
"relevant and helpful," as required by CIPA. 2 See Aref, 533 F.3d at 80. United States v. Shrake,
which also involved the production of forensic material in a child pornography case and not one
involving classified information, addressed a situation where the Government had retained a
private expert and provided that expert with a mirror image of a computer hard disk outside of
government facilities, in violation of the restrictions on such material imposed by the Adam Walsh
Child Protection and Safety Act, while denying the defense expert the same production. See 515
F.3d 743, 746 (7th Cir. 2008). Again, that is not the case here-even setting aside the manifest
difference in child pornography and espionage prosecutions, the Government did not violate any
laws to give its experts preferential access to the data. 3




2
 ■ Hill was also decided before the Adam Walsh Child Protection and Safety Act was passed in
2006, which added 18 U.S.C. § 3509(m), a provision of the Federal Criminal Code that now
specifically prohibits the relief granted in Hill.
3
  ■ The defendant also cites two civil cases in support of his argument, but neither are helpful.
Santiago v. Miles involved the production of a printout of data from a bank computer system, not
the forensic image of the computer system itself. See 121 F.R.D. 636,640 (W.D.N.Y. 1988) ("If
the computer program was modified to generate a discrete set of documents for Cerio (see below),
it may clearly be modified to generate a printout containing the raw data plaintiffs need .... ). And
in Gates Rubber Company v. Banda Chemical Industries, Ltd., the court was determining whether
to impose sanctions for spoliation based on a party's failure to make a forensic image of a hard
drive, not what forensic materials should be provided in discovery to a criminal defendant. See
167 F.R.D. 90, 112 (D. Colo. 1996).
     Case 1:17-cr-00548-PAC Document 329 Filed 02/20/20 Page 22 of 22



Hon. Paul A. Crotty
February 19, 2020
Page 22


                                        CONCLUSION

      ■ For the reasons set forth above, the Mistrial Motion should be denied.


                                             GEOFFREY S. BERMAN
                                             United States Attorney

                                       By:                 Isl
                                             David W. Denton Jr. I Sidhardha Kamaraju I
                                             Matthew Laroche
                                             Assistant United States Attorneys
                                             (212) 637-2744 I 6523 I 2420

Cc: Defense Counsel (by hand)
